DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-36 are presented for examination.
Claims 1-20 have been canceled.
Responsive to communication filed on 9/17/2019.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 1, 3, 4, 5, 6, 7, and 8 have illegible labels. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 21, 24, 25, 28, 29, 32, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo (US 2017/0177396).

Regarding claim 21, Palermo teaches: A method, comprising: 
detecting a need to scale at least one virtualized network function component (VNFC) implemented as a container (¶ 25, “ETSI NFV defines a virtual network function (VNF) to be comprised of one or more VNFCs”; ¶ 64, “FIG. 5 shows an example of automatic needs-based hardware-acceleration assignment scale-out for resource optimized virtual applications for NFV using NFV system architecture 400”; ¶ 65, “During a first step, the VM or container detects and overload condition”); 
monitoring resource utilization by containers and determining remaining capacity within a current virtual machine hosting the containers (¶ 69, “In a block 806, ongoing monitoring of actual CPU utilization (COMPUTE_USAGE) is performed for each instance”; ¶ 70, “In a decision block 808 a determination is made to whether the actual CPU utilization exceeds the CPU usage limit established in block 804 for a particular cloud instance”); 
deciding an allocation of the container to a virtual machine based at least on the resource utilization and the remaining capacity (¶ 72, “Once available hardware-acceleration resources that are sufficient to put the cloud instance below its ; and 
when it is determined that the remaining capacity is low, the method further comprises 
vertical scaling of the current virtual machine by allocating additional virtualized resources to the current virtual machine (¶ 65, “An applicable needs-based acceleration is selected in step 3, follow by loading FPGA 514 with needs-based acceleration in step 4. This the offloads the offending task, alleviating the VM overload condition, as shown in step 5”), or 
horizontal scaling of the current virtual machine by instantiating a new virtual machine and deploying the container to the newly instantiated virtual machine (¶ 67, “A needs-based acceleration is selected in step 4, with a new VM (e.g., VM 602) being provisioned in step 4”).
Palermo does not expressly disclose detecting a need to scale a VNFC; however, a person having ordinary skill in the art would find this obvious in view of Palermo’s detection of a need to accelerate a VNFC responsive to an overload condition of a container, because VNFC acceleration is functionally equivalent to scaling resources for a VNFC.

Claim(s) 24, 25, 28, 29, and 33 correspond(s) to claim(s) 21, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

the apparatus comprises one of a virtualized network function manager, an element manager, or another dedicated entity (¶ 29, “VNFM 220 manages the deployments and inter-connections between the VNFCs comprising a VNF, and hence, will deliver the platform capabilities implemented by the embodiment from NFVI 202 to VIM 222 and to VNFM 220”).

Claim(s) 36 correspond(s) to claim(s) 32, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 22, 26, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo, as applied above, and further in view of Yu (US 2017/0048165).

Regarding claim 22, Palermo does not teach, however, Yu teaches: the deciding further comprises deciding the allocation based on a class of affinity rules that indicate placement of a container in a compute instance (¶ 60, “The specific requirements for the network service instantiation, for example, includes at least one type from a group of: affinity/anti -affinity policies, dependency policies between different VNFs in the network service and other resource constraints for related VNFs (e.g., deployment locations constraints for one or more VNFs in the network service)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the deciding further comprises deciding the allocation based on a class of affinity rules that indicate placement of a container in a compute instance, as taught by Yu, in the same way to deciding an allocation, as taught by Palermo. Both inventions are in the field of performing allocation for NFV, and combining them would have predictably resulted in “resource management in the NFV system”, as indicated by Yu (¶ 2).

Claim(s) 26, 30, and 34 correspond(s) to claim(s) 22, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 23, 27, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo, as applied above, and further in view of Cropper (US 2017/0063722).

Regarding claim 23, Palermo does not teach, however, Cropper teaches: the deciding step results in a decision of allocating the container on the current virtual machine, on a different existing virtual machine or on the newly instantiated virtual machine (¶ 17, “If resource usage of a container on one virtual machine is exceeding some defined threshold, the cloud management software may initiate a container live migration of the container to another virtual machine in the container cluster or create a new virtual machine in one of the hosts in the container cluster host group and use the container live migration to move the container into the newly created container host”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the deciding step results in a decision of allocating the container on the current virtual machine, on a different existing virtual machine or on the newly instantiated virtual machine, as taught by Cropper, in the same way to deciding an allocation, as taught by Palermo. Both inventions are in the field of allocating containers, and combining them would have predictably resulted in “managing a shared pool of configurable computing resources which has a set of containers”, as indicated by Cropper (¶ 1).

Claim(s) 27, 31, and 35 correspond(s) to claim(s) 23, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199